            Case 1:20-cv-03577-CCB Document 1 Filed 12/10/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION

JOSE BONILLA FIALLOS                                :
11107 Lakeside Court                                :
Hagerstown, Maryland 21740                          :
                     Plaintiff                      :
                                                    :
       v.                                           :       Civil Action No. __________
                                                    :
HAMZAH SLAUGHTER HOUSE, LLC                         :
15680 Clear Spring Road                             :
Williamsport, Maryland 21795                        :
                                                    :
SERVE ON:                                           :
Imad Rababeh, Resident Agent                        :
15680 Clear Spring Road                             :
Williamsport, Maryland 21795                        :
                                                    :
       &                                            :
                                                    :
IMAD RABABEH                                        :
15680 Clear Spring Road                             :
Williamsport, Maryland 21795                        :
                     Defendants                     :

                                         COMPLAINT

       COMES NOW the Plaintiff, Jose Bonilla Fiallos, by and through his undersigned counsel,

who hereby files this Complaint against Defendants Hamzah Slaughter House, LLC and Imad

Rababeh for violations of the Federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq., Maryland

Wage Payment Act, Md. Code Ann., Lab. & Empl. § 3-401, et seq., and the Maryland Wage

Payment and Collection Act, Md. Code Ann., Lab. & Empl. § 3-501, et seq., and in support thereof

states as follows:
            Case 1:20-cv-03577-CCB Document 1 Filed 12/10/20 Page 2 of 6



                                 PARTIES AND JURISDICTION

       1.       Plaintiff Jose Bonilla Fiallos is an adult male over the age of eighteen (18) years-

old and a resident of Washington County, Maryland. At all times relevant to this Complaint,

Plaintiff worked as an employee of Defendants within the meaning of 29 U.S.C. § 203(e).

       2.       Defendant Hamzah Slaughter House, LLC is an employer within the meaning of

29 U.S.C § 203(d), and is a Virginia Limited Liability Company registered to do business in the

State of Maryland with the Maryland State Department of Assessments and Taxation, and which

has a principal place of business located in Washington County, Maryland. Defendant Hamzah

Slaughter House, LLC exercised ownership and operational control over Plaintiff concerning his

employment.

       3.       Defendant Imad Rababeh is an adult male over the age of eighteen (18) years-old

and is an employer within the meaning of 29 U.S.C. § 203(d). Defendant Rababeh is the owner

of Defendant Hamzah Slaughter House, LLC, and exercised ownership and operational control

over Plaintiff concerning his employment.

       4.       This Court has original jurisdiction under 28 U.S.C. § 1331, the above-captioned

matter being brought in part under the Federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(the “FLSA”).

       5.       Venue is proper in this Court as the events giving rise to Plaintiff’s claim occurred

in the District of Maryland, and the Defendant maintains a regular place of business in Washington

County, Maryland.

                                    STATEMENT OF FACTS

       Plaintiff hereby re-alleges and incorporates by reference all facts and allegations contained

in Paragraphs 1 through 5 as if more fully set forth herein, and further states:



                                                                                                   2
             Case 1:20-cv-03577-CCB Document 1 Filed 12/10/20 Page 3 of 6



        6.      Plaintiff was employed as an employee of Defendant Hazmah Slaughter House,

LLC and Defendant Imad Rababeh at Defendants’ Washington County, Maryland location.

        7.      Defendants are engaged in interstate commerce in that Defendants purchase

livestock and other items from outside the State of Maryland and sell their products to customers

located in states other than Maryland. Defendants accrue at least $500,000.00 in revenue each

year.

        8.      Defendants primarily operate out of the Hazmah Slaughter House farm located at

15680 Clear Spring Road, Williamsport, Maryland 21795. Defendants also maintain a “temporary

office” in Annandale, Virginia.

        9.      Defendants pay Plaintiff a flat rate of $170.00 per day.

        10.     Defendants ostensibly pay Plaintiff $21.25 per hour.

        11.     Plaintiff regularly worked in excess of forty (40) hours per week.

        12.     Plaintiff worked approximately fourteen (14) hours per day, six (6) to seven (7)

days per week, beginning his day at approximately 5:30 a.m. and often finishing at 7:30 p.m. each

day.

        13.     Defendants did not maintain a time clock or timekeeping system, but rather a

secretarial employee of the Defendants took attendance at the end of each day and provided that

attendance list and a list of tasks accomplished to representatives of Defendants.

COUNT I: VIOLATION OF THE FEDERAL FAIR LABOR STANDARDS ACT (29 U.S.C. §
                              201, et seq.)

        Plaintiff hereby re-alleges and incorporates by reference all facts and allegations contained

in Paragraphs 1 through 12 as if more fully set forth herein, and further states:

        14.     Defendants are engaged in interstate commerce and is registered as a carrier with

the United States Department of Transportation, USDOT Number 1554733. See Federal Motor

                                                                                                    3
            Case 1:20-cv-03577-CCB Document 1 Filed 12/10/20 Page 4 of 6



Carrier Safety Administration Company Snapshot attached hereto and expressly incorporated by

reference herein as Exhibit 1.

          15.    Plaintiff is not paid on a salary basis, but rather received a flat rate of $170.00 per

day which ostensibly places his compensation in terms of hourly pay at $21.25 per hour.

          16.    Defendants regularly employed Plaintiff for workweeks longer than forty (40)

hours without paying Plaintiff one and one-half times his regular hourly rate as overtime

compensation for each hour worked over forty (40) in a workweek, in violation of 29 U.S.C. §

207(a).

          17.    Plaintiff is not exempt from the FLSA because he is paid on an hourly basis and

should be compensated for appropriate overtime.

          18.    Furthermore, Plaintiff is not exempt under 29 C.F.R. 541.3 as Plaintiff is employed

as a manual laborer and/or a “blue collar” worker who performs work involving repetitive

operations with his hands.

          19.    Defendants’ practices violate the provisions of the federal Fair Labor Standards

Act, 29 U.S.C. § 201, et seq. As a result of these unlawful practices, Plaintiff has suffered a loss

of wages.

          20.    All conditions precedent to the filing of this suit have been satisfied.

COUNT II: VIOLATION OF THE MARYLAND WAGE PAYMENT LAW (Md. Code Ann.,
                        Lab & Empl. § 3-401, et seq.)

          Plaintiff hereby re-alleges and incorporates by reference all facts and allegations contained

in Paragraphs 1 through 20 as if more fully set forth herein, and further states:

          21.    Defendant has failed and refused to pay Plaintiff for all hours worked as required

by the Maryland Wage Payment Act.




                                                                                                      4
            Case 1:20-cv-03577-CCB Document 1 Filed 12/10/20 Page 5 of 6



       22.     Defendant has failed and refused to pay Plaintiff for overtime at the rate of one and

one-half times his regularly hourly wage as required by the Maryland Wage Payment Act.

COUNT III: VIOLATION OF THE MARYLAND WAGE PAYMENT AND COLLECTION
                LAW (Md. Code Ann., Lab & Empl. § 3-501, et seq.)

       Plaintiff hereby re-alleges and incorporates by reference all facts and allegations contained

in Paragraphs 1 through 22 as if more fully set forth herein, and further states:

       23.     The Maryland Wage Payment and Collection Law requires employers to pay wages

to employees when due.

       24.     Defendant is liable to Plaintiff for treble damages and attorney’s fees pursuant to

the Maryland Wage Payment and Collection Law.

                                         JURY DEMAND

       Plaintiff demands a jury trial on all issues triable by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jose Bonilla Fiallos respectfully requests this Honorable Court:

       A.      Award Plaintiff an amount equal to Plaintiff’s unpaid back wages at the applicable

overtime rate for each hour worked over forty;

       B.      Award Plaintiff all unpaid wages currently due and owing to Plaintiff;

       C.      Award Plaintiff all unpaid overtime currently due and owing to Plaintiff at the rate

of one and one-half times the Plaintiff’s hourly rate;

       D.      Award treble damages to Plaintiff;

       E.      Award Plaintiff his reasonable attorney’s fees in connection with the prosecution

of the above-captioned matter;

       F.      Reduce its award(s) to a monetary Judgment in favor of the Plaintiff and against

the Defendants; and,

                                                                                                   5
     Case 1:20-cv-03577-CCB Document 1 Filed 12/10/20 Page 6 of 6



G.      For such other and further relief as justice may so require.


                                              Respectfully Submitted,

                                              LAW OFFICE OF NEIL S. HYMAN, LLC

                                       By:    _/s/ Neil S. Hyman_____________
                                              Neil S. Hyman, Esquire
                                              Law Office of Neil S. Hyman, LLC
                                              4520 East West Hwy, Suite 700
                                              Bethesda, Maryland 20814
                                              (301) 841-7105 (p)
                                              neil@neilhymanlaw.com
                                              Bar No.: 15158
                                              Counsel for Plaintiff



                                              HORMAN NICHOLS, LLC

                                       By:    _/s/ Andrew T. Nichols________
                                              Andrew T. Nichols, Esquire
                                              Horman Nichols, LLC
                                              5301 Buckeystown Pike, Suite 301
                                              Frederick, Maryland 21704
                                              (301)-663-8101 (p)
                                              (301)-663-4061 (f)
                                              anichols@hormannichols.com
                                              Bar No.: 16655
                                              Counsel for Plaintiff




                                                                                 6
